WOODLEY, Presiding Judge.
The state’s motion to dismiss the appeal to the County Court, which was sustained, alleged as the first two grounds: (1) that the sureties did not personally sign the bond and (2) that the principal to the bond did not personally sign it.
In the absence of any showing in the record that these allegations were not true, this Court must presume that the trial court’s ruling that such bonds were invalid was correct.
For the same reasons and upon the same authorities, and subject to the same conditions stated in Minchew v. State, Tex.Cr. App., 366 S.W.2d 942, the judgment in each of the above causes dismissing the appeal to the County Court is affirmed.